Citation Nr: 0941446	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  98-07 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for a prostate 
disability, currently rated as 60 percent disabling.   

2.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1979 to April 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) from March 1998 and April 2000 rating decisions of a 
Department of Veterans Affairs (VA) Regional Office (RO) that 
respectively denied a compensable rating for a prostate 
disability (claimed as prostatitis) and denied service 
connection for a low back disability (claimed as lumbar spine 
arthritis).  The Board remanded the claims for additional 
development in December 2003.

In a May 2005 decision, the RO awarded an increased rating of 
60 percent for the Veteran's prostate disability, effective 
January 15, 1997, the date of claim.  However, as that grant 
does not represent a total grant of benefits sought on 
appeal, the claim for increase remained before the Board.  
AB v. Brown, 6 Vet. App. 35 (1993).  In November 2005, the 
Board again remanded the claims for additional development.

The case is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Although the Board regrets the additional delay in this long-
pending appeal, further development is needed prior to the 
disposition of the Veteran's claim for service connection for 
a low back disability.

At the outset, the Board observes that the Veteran has 
complained of pain associated with his service-connected 
prostate disability that radiates up to his lumbar spine 
region.  However, while that symptom is contemplated in his 
prostate disability rating, the Veteran has also filed a 
separate claim for service connection for low back arthritis, 
which he contends is directly due to in-service trauma.  
Specifically, he asserts that he was involved in motor 
vehicle accident in the early 1980s in which he incurred 
multiple injuries, including to his lower back.  He further 
asserts that, while performing marching exercises at Fort 
McClellan, Alabama, he fell under the weight of his backpack 
and M16 rifle and hurt his back and hip.  On both occasions, 
the Veteran now maintains, he sought medical treatment for 
low back pain.  

At the time of the Board's November 2005 remand, the service 
medical records showing the Veteran's treatment for low back 
pain were noted to be missing from his claims folder.  It was 
further noted that only service medical records contained in 
the claims folder pertained largely to dental treatment and 
that it did not appear the National Personnel Records Center 
(NPRC) had obtained a complete set of the Veteran's service 
and National Guard medical records.  For this reason, the 
Board remanded the claim to obtain those records.  While the 
RO made several attempts to obtain the Veteran's National 
Guard medical records, however, it does not appear to have 
contacted the NPRC to request his outstanding service medical 
records.  A remand by the Board confers on the Veteran, as a 
matter of law, the right to compliance with the remand.  
Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the 
Board finds it necessary to remand this case for the RO to 
request a complete set of the Veteran's service medical 
records.

A remand is also warranted to obtain outstanding private 
medical records.  The Veteran has submitted medical records 
from a private chiropractor who treated him in August 2008 
for low back pain, diagnosed as osteoarthritis and 
sacralization centered at the L5 lumbar vertebra.  Those 
records reveal that the Veteran was scheduled to undergo 
several additional weeks of physical therapy to reduce the 
pain in his lumbar region and that he had been urged by the 
private chiropractor to submit to a Magnetic Resonance 
Imaging (MRI) examination.  However, no additional treatment 
records from the private chiropractor have been associated 
with the claims folder.  Additionally, while the claims 
folder contains December 2008 and January 2009 medical 
records from a private neurologist, showing treatment for 
radiating low back pain and plans for additional treatment, 
to include surgical decompression, no subsequent private 
neurology records are of record.  Accordingly, VA is on 
notice that additional records from the private chiropractor 
and neurologist may exist that are relevant to the Veteran's 
low back claim, and, thus, an effort to obtain those private 
medical records should be made.  

The Board recognizes that, in addition to seeking an 
increased rating for prostatitis, the Veteran has filed a 
claim for service connection for prostate cancer, which has 
not been separately adjudicated.  That claim is inextricably 
intertwined with the claim for an increased rating for 
prostatitis.  The appropriate remedy where a pending claim is 
inextricably intertwined with a claim currently on appeal is 
to remand the claim on appeal pending the adjudication of the 
inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. 
App. 180 (1991).

Additionally, in an April 2009 written statement, the Veteran 
asserted that he had developed a thyroid disorder as a result 
of radiation therapy he received for prostate cancer.  The 
Board interprets that statement as an claim for service 
connection for a thyroid disorder, to include as secondary to 
his service-connected prostate disability.  

Additionally, VA medical records appear to be outstanding.  
The most recent VA medical records associated with the claims 
folder are dated in April 2009.  Those records reflect that 
the Veteran had been diagnosed on X-ray with a moderate 
herniated disc disease at the L4-L5 vertebral body, and that 
he was continuing to receive VA treatment for chronic low 
back pain on an ongoing basis.  Because it therefore appears 
there may be outstanding VA medical records that may contain 
information pertinent to the Veteran's claim, those records 
are also relevant and should be obtained.  38 C.F.R. 
§ 3.159(c)(2) (2009); Bell v. Derwinski, 2 Vet. App. 611 
(1992).

Next, VA's duty to assist includes a duty to provide a 
medical examination or obtain a medical opinion where it is 
deemed necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2009); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  In a claim for 
service connection, medical evidence that suggests a nexus 
but is too equivocal or lacking in specificity to support a 
decision on the merits still triggers the duty to assist if 
it indicates that the Veteran's condition may be associated 
with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) 
(recognizing that 38 C.F.R. § 3.159(c)(4) presents a low 
threshold for the requirement that evidence indicates that 
the claimed disability may be associated with in-service 
injuries for the purposes of a VA examination).  

In this case, the Veteran has not yet been afforded a VA 
examination to address whether he currently has a low back 
disability that is related to his reported in-service motor 
vehicle accident and marching injuries, or to any other 
aspect of service.  In view of the Veteran's statements 
regarding these in-service events and his reports of an 
continuity of symptomatology since service, the Board finds 
that, after obtaining all relevant service and post-service 
medical records, a VA etiological examination and opinion is 
warranted to fairly decide the merits of the Veteran's claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2009); Robinette v. Brown, 8 Vet. App. 69 (1995).  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that 
he provide a completed release form (VA 
Form 21-4142) authorizing VA to request 
copies of any medical records showing 
treatment for a low back disability by 
John L. Sandifer, D.C., and Thomas L. 
Windham, M.D.  The Veteran should also be 
advised that he can submit those records 
himself.  If the Veteran provides 
completed release forms, then the 
identified treatment records should be 
requested.  All attempts to secure those 
records must be documented in the claims 
folder, and the Veteran and his 
representative should be notified of any 
unsuccessful efforts.  

2.  Obtain the Veteran's complete service 
medical records, including any and all 
records showing treatment for a low back 
injury, from the NPRC.  All attempts to 
obtain those records should be documented 
in the claims folder, and the Veteran and 
his representative should be notified of 
any unsuccessful efforts.  

3.  Obtain and associate with the claims 
folder all medical records from the VA 
Medical Center in Memphis, Tennessee, 
dated from May 2009 to the present.

4.  After obtaining the above records, 
schedule the Veteran for a VA orthopedic 
examination to assess the etiology of any 
current low back disability.  The claims 
folder must be reviewed by the examiner, 
and the examination report must reflect 
that the claims folder was reviewed.  The 
examiner should provide a rationale for 
any opinion expressed and reconcile that 
opinion with all evidence of record, 
including the Veteran's reports of 
injuring his back in an in-service motor 
vehicle accident and marching exercise 
and his post-service treatment for low 
back pain and diagnoses of lumbar 
osteoarthritis, sacralization, and 
herniated disc disease.  The examiner 
must also acknowledge and discuss the 
Veteran's reports of a continuity of low 
back pain since service.  Specifically, 
the VA examiner should address the 
following: 

a)  State whether it is as likely as 
not (50 percent probability or 
greater) that the Veteran has a 
current low back disability that was 
caused or aggravated by injuries 
reportedly incurred in an in-service 
motor vehicle accident.  

b)  State whether it is as likely as 
not (50 percent probability or 
greater) that the Veteran has a 
current low back disability that was 
caused or aggravated by in-service 
back and hip injuries reportedly 
incurred while he was marching with 
a heavy backpack and M12 rifle.

c)  State whether it is as likely as 
not (50 percent probability or 
greater) that the Veteran has a 
current low back disability that is 
causally or etiologically related to 
any other aspect of his active 
service.

5.  Adjudicate the Veteran's claims for 
service connection for prostate cancer 
and for a thyroid disability due to 
treatment for the prostate cancer.  
Inform him of his appeal rights.

6.  Then, readjudicate the claims.  If 
any decision remains adverse to the 
Veteran, issue a supplemental statement 
of the case.  Allow the appropriate time 
for response.  Then, return the case to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


